DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16 and 19-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 16 recites “acquiring a brain activity signal”, “acquiring a biological signal”, and “determining…a state of the target person”, wherein the functions performed in these limitations are considered an abstract idea as the functions can be performed in the mind or by hand. The function of “acquiring a brain activity signal” can be done in the mind or by hand as Applicant has disclosed that in the cerebral blood flow measurement, the signal processing circuit 40 estimates the state of the target person 500 on the basis of a brain activity signal (Applicant’s Specification, Paragraph [0157]), wherein this can be performed in the mind or by hand by mathematically deriving the brain activity signal for at least limited amounts of data. The function of “acquiring a biological signal” can be done in the mind or by hand as Applicant has disclosed that the biometric apparatus 100 is also capable of acquiring a near- infrared image or a visible-light image, and therefore may also transmit such an image (Applicant’s Specification, Paragraph [0154]), wherein this can be performed in the mind or by hand by looking at an image. The function of “determining…a state of the target person” can be done in the mind or by hand as Applicant has disclosed that in the case where the value is smaller than a predetermined standard value, the variation in the cerebral blood flow is determined to be small, and the passenger is determined to be in a state of disturbed consciousness (Applicant’s Specification, Paragraph [0155]), wherein this can be performed in the mind or by hand by thinking about the variation in the cerebral blood flow and correlating the variation to the state of the target person. Thus the claim is not patent eligible.
Dependent claim 19 incorporates the non-statutory subject matter of claim 16 therein, wherein claim 19 further limits the type of biological signal, which merely further limits the abstract idea.
Dependent claim 20 incorporates the non-statutory subject matter of claim 16 therein, wherein claim 19 further limits the type of brain activity signal, which merely further limits the abstract idea.
Dependent claim 21 incorporates the non-statutory subject matter of claim 16 therein, wherein claim 19 further limits the order of acquisition of the biological signal and the brain activity signal, which merely further limits the abstract idea.
Dependent claim 22 incorporates the non-statutory subject matter of claim 16 therein, wherein claim 19 further limits the type of biological signal, which merely further limits the abstract idea.
Dependent claim 23 incorporates the non-statutory subject matter of claim 16 therein, wherein claim 19 further limits the type of biological signal, which merely further limits the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 15-18, 20, 24-28, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (JP-2005253590-A, translation attached).
Regarding claim 1, Hirose teaches a biometric apparatus comprising: a first detector that detects and outputs a brain activity signal indicating a state of brain activity in a target person (a sensor unit 1a… Near-infrared light emitted from the sensor unit 1a to the driver's head is transmitted through the driver's head skull and scattered on the brain surface, and the scattered light is received by the sensor unit 1a (Translated Hirose, Page 3, Paragraph 4)); and a signal processing circuit (consciousness state determination unit 4 (Page 4, Paragraph 1); brain activity measurement result correction unit 22 (Page 9, Paragraph 3)), wherein the signal processing circuit acquires the brain activity signal (A measurement result of the brain activity measurement control unit 1b of the optical probe 1 is sent to the consciousness state determination unit 4 (Page 4, Paragraph 1)), acquires a biological signal of the target person that is different from the brain activity signal (a brain activity measurement result correction unit 22 is provided as means for correcting the measurement result of the optical probe 1 using the measurement result of the blood flow rate change by the Doppler blood flow meter 21 (Page 9, Paragraph 3); Then, based on the scattered light intensity received by the sensor unit 1a, the brain activity measurement control unit 1b measures the blood flow on the brain surface in the brain region to be measured by the driver, and the activity of the driver's brain state is measured (Page 3, Paragraph 5)), determines, based on the biological signal and the brain activity signal, whether a state of the target person is an awake state, a sleeping state, or an unconscious state (A consciousness state determination unit 4 is provided as means for determining the driver's consciousness state (Page 3, Paragraph 4); Then, based on the scattered light intensity received by the sensor unit 1a, the brain activity measurement control unit 1b measures the blood flow on the brain surface in the brain region to be measured by the driver, and the activity of the driver's brain state is measured (Page 3, Paragraph 5); it is determined whether the active driving state (state1), the drowsiness state (state 2), the side-by-side consciousness state (state 3), or the state of reduced consciousness state (state 4) (Page 5, Paragraph 5)), and generates and outputs a signal indicating the state of the target person (Then, the result of determination by the consciousness state determination unit 4 is sent to the output control unit 5 (Page 6, Paragraph 4)).
Regarding claim 2, Hirose teaches the biometric apparatus according to claim 1, wherein the first detector further detects and outputs the biological signal (Page 3, Paragraph 4).
Regarding claim 3, Hirose teaches the biometric apparatus according to claim 1, further comprising: a second detector that detects and outputs the biological signal (a total of two sensor portions 1a of the optical probe 1 are arranged (Page 4, Paragraph 3), wherein a second of the same sensor system is considered to be a second detector).
Regarding claim 4, Hirose teaches the biometric apparatus according to claim 1, further comprising: a light source that emits a light pulse irradiating a head of the target person (Near-infrared light emitted from the sensor unit 1a to the driver's head is transmitted through the driver's head skull and scattered on the brain surface (Page 3, Paragraph 5)); and a control circuit (brain activity measurement control unit 1b (Page 3, Paragraph 5)), wherein the first detector detects at least a part of a reflected light pulse returning from the head (the scattered light is received by the sensor unit 1a (Page 3, Paragraph 5)), and the control circuit causes the light source to emit the light pulse (the sensor unit 1a under the control of the brain activity measurement control unit 1b (Page 3, Paragraph 5)), and causes the first detector to detect and output an internal scattering component scattered inside a brain of the target person from the reflected light pulse as the brain activity signal (Page 3, Paragraph 5).
Regarding claim 6, Hirose teaches the biometric apparatus according to claim 1, wherein the brain activity signal includes information on a change in a quantity of cerebral blood flow in the target person (In addition to the configuration of the first embodiment described above, the vehicle driving support device of the present embodiment uses means for measuring a change in the blood flow sent to the driver's brain and the measurement result of the blood flow change (Page 9, Paragraph 1)).
Regarding claim 15, Hirose teaches the biometric apparatus according to claim 14, further comprising: a communication circuit that communicates with an external apparatus external to the biometric apparatus (the result of determination by the consciousness state determination unit 4 is sent to the output control unit 5 (Page 6, Paragraph 4); As information transmission means, for example, a monitor 7 for presenting / notifying visual information to the driver, a speaker 8 for presenting auditory information by alarm sound or voice to the driver, or tactile information by vibration of a vehicle seat or seat belt (Page 6, Paragraph 7)), wherein when the signal processing circuit determines that the target person is not in a normal state based on at least one selected from the group consisting of the biological signal and the brain activity signal, the communication circuit notifies the external apparatus that the target person is not in the normal state (Then, based on the scattered light intensity received by the sensor unit 1a, the brain activity measurement control unit 1b measures the blood flow on the brain surface in the brain region to be measured by the driver, and the activity of the driver's brain state is measured (Page 3, Paragraph 5); Control the operation of these information transmission means and operation means so that optimal information is presented and alerted according to the driver's consciousness, or in some cases autonomously control the behavior of the vehicle itself (Page 6, Paragraph 6); As information transmission means, for example, a monitor 7 for presenting / notifying visual information to the driver, a speaker 8 for presenting auditory information by alarm sound or voice to the driver, or tactile information by vibration of a vehicle seat or seat belt (Page 6, Paragraph 9)).
Regarding claim 16, Hirose teaches a biometric method comprising: acquiring a brain activity signal of a target person (A measurement result of the brain activity measurement control unit 1b of the optical probe 1 is sent to the consciousness state determination unit 4 (Page 4, Paragraph 1)); acquiring a biological signal of the target person that is different from the brain activity signal (a brain activity measurement result correction unit 22 is provided as means for correcting the measurement result of the optical probe 1 using the measurement result of the blood flow rate change by the Doppler blood flow meter 21 (Page 9, Paragraph 3); Then, based on the scattered light intensity received by the sensor unit 1a, the brain activity measurement control unit 1b measures the blood flow on the brain surface in the brain region to be measured by the driver, and the activity of the driver's brain state is measured (Page 3, Paragraph 5)); and determining, based on the biological signal and the brain activity signal, whether a state of the target person is an awake state, a sleeping state, or an unconscious state (A consciousness state determination unit 4 is provided as means for determining the driver's consciousness state (Page 3, Paragraph 4); Then, based on the scattered light intensity received by the sensor unit 1a, the brain activity measurement control unit 1b measures the blood flow on the brain surface in the brain region to be measured by the driver, and the activity of the driver's brain state is measured (Page 3, Paragraph 5); it is determined whether the active driving state (state1), the drowsiness state (state 2), the side-by-side consciousness state (state 3), or the state of reduced consciousness state (state 4) (Page 5, Paragraph 5)).
Regarding claim 17, Hirose teaches the biometric method according to claim 16, wherein the acquiring the brain activity signal includes irradiating a head of the target person with a light pulse using a light source in a biometric apparatus that includes the light source, a photodetector, a signal processing circuit, and a control circuit, and using the photodetector to detect and output an internal scattering component scattered inside a brain of the target person from a reflected light pulse returning from the head as the brain activity signal (a sensor unit 1a… Near-infrared light emitted from the sensor unit 1a to the driver's head is transmitted through the driver's head skull and scattered on the brain surface, and the scattered light is received by the sensor unit 1a (Page 3, Paragraph 4)), and the determining is performed using the signal processing circuit (the scattered light is received by the sensor unit 1a (Page 3, Paragraph 5)).
Regarding claim 18, Hirose teaches the biometric method according to claim 17, wherein based on a result of determining the state of the target person, the control circuit performs any of controlling an output of a notification to the target person (the result of determination by the consciousness state determination unit 4 is sent to the output control unit 5 (Page 6, Paragraph 4); As information transmission means, for example, a monitor 7 for presenting / notifying visual information to the driver, a speaker 8 for presenting auditory information by alarm sound or voice to the driver, or tactile information by vibration of a vehicle seat or seat belt (Page 6, Paragraph 7)), controlling equipment near the target person that is different from the biometric apparatus (examples of the operation means include a steering wheel 11 for performing a steering operation for controlling the traveling direction of the vehicle, an accelerator pedal 12 and a brake pedal 13 for performing an acceleration operation and a deceleration operation of the vehicle, and the like (Page 6, Paragraph 6)), and communicating with an external apparatus that is external to the biometric apparatus (Page 6, Paragraph 7).
Regarding claim 20, Hirose teaches the biometric method according to claim 16, wherein the brain activity signal includes information on a change in a quantity of cerebral blood flow in the target person (In addition to the configuration of the first embodiment described above, the vehicle driving support device of the present embodiment uses means for measuring a change in the blood flow sent to the driver's brain and the measurement result of the blood flow change (Page 9, Paragraph 1)).
Regarding claim 24, Hirose teaches the biometric method according to claim 17, wherein the biometric apparatus further includes memory that stores a first standard value and a second standard value (the driving of the vehicle is started, the activity state of the brain in a resting state, which is a reference for determining the driver's consciousness state, is measured (Page 5, Paragraph 4); The measurement in the resting state as described above may be performed only once at the initial setting, and the measurement result may be stored, and thereafter, the stored measurement result may be used (Page 5, Paragraph 4)), the first standard value being a standard value of the biological signal (Here, the driving postures that the driver can take during driving are limited to some extent, so the driving postures that can be taken during driving are patterned in advance and the change in blood flow to the brain at each driving posture is obtained and handled If stored as a table or a relational expression, a change in blood flow to the brain at that time can be estimated from the driving posture by detecting the driving posture of the driver during actual driving (Page 11, Paragraph 3)), and the second standard value being a standard value of the brain activity signal (the driving of the vehicle is started, the activity state of the brain in a resting state, which is a reference for determining the driver's consciousness state, is measured (Page 5, Paragraph 4)), and the determining is performed by comparing the biological signal to the first standard value and comparing the brain activity signal to the second standard value (The measurement in the resting state as described above may be performed only once at the initial setting, and the measurement result may be stored, and thereafter, the stored measurement result may be used (Page 5, Paragraph 4)).
Regarding claim 25, Hirose teaches the biometric method according to claim 17, wherein the biometric apparatus further includes memory that stores a data table expressing a relationship between the brain activity signal, the biological signal, and the state of the target person (the driving of the vehicle is started, the activity state of the brain in a resting state, which is a reference for determining the driver's consciousness state, is measured (Page 5, Paragraph 4); The measurement in the resting state as described above may be performed only once at the initial setting, and the measurement result may be stored, and thereafter, the stored measurement result may be used (Page 5, Paragraph 4); In order to improve the accuracy of the relationship between the driving posture and the change in blood flow, a correspondence table or a relational expression is obtained for each type of subject, for example, by sex or age, and stored in the blood flow rate change estimation unit 31 (Page 12, Paragraph 2)), and the determining is performed by referencing the data table (Page 5, Paragraph 4; Page 12, Paragraph 2).
Regarding claim 26, Hirose teaches the biometric method according to claim 17, further comprising: acquiring time-series data of the biological signal and the brain activity signal (The brain activity state of the driver's forehead and occipital region in a resting state is measured using the optical probe 1 for several seconds during the period from the output of to the output of the end sound (Page 5, Paragraph 4)), wherein the biometric apparatus further includes memory that stores reference time- series data corresponding to the time-series data (Page 5, Paragraph 4), and the determining includes at least one selected from the group consisting of comparing the time-series data to the reference time-series data (Page 5, Paragraph 4), computing a statistical value of the time-series data, and executing machine learning of a correlation between the time-series data and the state of the target person.
Regarding claim 27, Hirose teaches the biometric method according to claim 17, further comprising: acquiring two-dimensional image data corresponding to the biological signal and the brain activity signal (The camera 2 captures an image near the driver's face and eyes and sends the data to the image processing unit 3. The image processing unit 3 analyzes data of an image captured by the camera 2 and measures a driver's visual state (Page 4, Paragraph 6)); and extracting a feature value contained in the two-dimensional image data (the image processing unit 3 determines the visual target from the driver's line-of-sight direction estimated from the image captured by the camera 2, and the line-of-sight movement range, line-of-sight movement frequency, blink, and open / closed eye state Etc. are determined (Page 4, Paragraph 6)), wherein the biometric apparatus further includes memory that stores a reference feature value corresponding to the feature value (In order to improve the accuracy of the relationship between the driving posture and the change in blood flow, a correspondence table or a relational expression is obtained for each type of subject, for example, by sex or age, and stored in the blood flow rate change estimation unit 31 (Page 12, Paragraph 2)), and the determining includes at least one selected from the group consisting of comparing the feature value to the reference feature value, computing a statistical value of the feature value, and executing machine learning of a correlation between the feature value and the state of the target person (The processing result in the image processing unit 3 is sent to the consciousness state determination unit 4 (Page 4, Paragraph 6); The consciousness state determination unit 4 is based on the driver's brain activity state measurement result sent from the brain activity measurement control unit 1b of the optical probe 1 and the driver's visual state measurement result sent from the image processing unit 4. The driver's consciousness state is determined (Page 5, Paragraph 3)).
Regarding claim 28, Hirose teaches a determination apparatus comprising: one or more memories; and a circuit (consciousness state determination unit 4 (Page 4, Paragraph 1); brain activity measurement result correction unit 22 (Page 9, Paragraph 3)) that, in operation, acquires a brain activity signal of a target person (A measurement result of the brain activity measurement control unit 1b of the optical probe 1 is sent to the consciousness state determination unit 4 (Page 4, Paragraph 1)), acquires a biological signal of the target person that is different from the brain activity signal (a brain activity measurement result correction unit 22 is provided as means for correcting the measurement result of the optical probe 1 using the measurement result of the blood flow rate change by the Doppler blood flow meter 21 (Page 9, Paragraph 3); Then, based on the scattered light intensity received by the sensor unit 1a, the brain activity measurement control unit 1b measures the blood flow on the brain surface in the brain region to be measured by the driver, and the activity of the driver's brain state is measured (Page 3, Paragraph 5)), and determines, based on the biological signal and the brain activity signal, whether a state of the target person is an awake state, a sleeping state, or an unconscious state (A consciousness state determination unit 4 is provided as means for determining the driver's consciousness state (Page 3, Paragraph 4); Then, based on the scattered light intensity received by the sensor unit 1a, the brain activity measurement control unit 1b measures the blood flow on the brain surface in the brain region to be measured by the driver, and the activity of the driver's brain state is measured (Page 3, Paragraph 5); it is determined whether the active driving state (state1), the drowsiness state (state 2), the side-by-side consciousness state (state 3), or the state of reduced consciousness state (state 4) (Page 5, Paragraph 5)).
Regarding claim 32, Hirose teaches the biometric apparatus according to claim 4, wherein the control circuit causes the first detector to detect the internal scattering component by detecting a portion of the reflected light pulse after an intensity of the reflected light pulse starts to decrease (The intensity of the scattered light received by the sensor unit 1a of the optical probe 1 changes according to the amount of hemoglobin on the driver's brain surface (Page 4, Paragraph 6), wherein determining the change in intensity of the scattering component (as it increases or decreases based on increased or decreased blood flow) is considered to read on this limitation as Hirose discloses continual detection).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10-12, 19, 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Kusukame (US-20150173618-A1).
Regarding claim 5, Hirose teaches the biometric apparatus according to claim 1, but Hirose fails to explicitly disclose that the biological signal includes at least one type of information selected from the group consisting of pulse, perspiration, respiration, and body temperature. Kusukame teaches an apparatus for determining brain function based on detecting a biological signal consisting of infrared light diffused and reflected in the human head, wherein Kusukame further discloses a biological signal that includes information consisting of pulse (Furthermore, in the above description, in order to estimate the state of the measurement subject (such as the degree of concentration, the degree of sleepiness, the comfort level, or the discomfort level), the optical brain-function measurement apparatus according to the present disclosure may be used in combination with, for example, a heart rate meter (Kusukame, Paragraph [0152])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose so as to incorporate that the biological signal includes at least one type of information selected from the group consisting of pulse, perspiration, respiration, and body temperature so as to further estimate the consciousness state of the target person (Kusukame, Paragraph [0152]). 
Regarding claim 10, Hirose teaches the biometric apparatus according to claim 4, but Hirose fails to explicitly disclose that the control circuit causes the first detector to further detect a surface reflection component reflected at a surface of a skin of the target person from the reflected light pulse, and output a signal indicating a variation in the surface reflection component as the biological signal. Kusukame discloses a control circuit that causes a first detector to detect a surface reflection component reflected at a surface of a skin of the target person from the reflected light pulse, and output a signal indicating a variation in the surface reflection component as the biological signal (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose so as to incorporate that the control circuit causes the first detector to further detect a surface reflection component reflected at a surface of a skin of the target person from the reflected light pulse, and output a signal indicating a variation in the surface reflection component as the biological signal as taught by Kusukame so as to more accurately determine scattering and transmission characteristics in the brain more accurately by correcting measurements of brain function based on changes in skin moisture content (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131])).
Regarding claim 11, Hirose teaches the biometric apparatus according to claim 10, wherein the control circuit causes the first detector to detect the internal scattering component by detecting a portion of the reflected light pulse after an intensity of the reflected light pulse starts to decrease (The intensity of the scattered light received by the sensor unit 1a of the optical probe 1 changes according to the amount of hemoglobin on the driver's brain surface (Hirose, Page 4, Paragraph 6), wherein determining the change in intensity of the scattering component (as it increases or decreases based on increased or decreased blood flow) is considered to read on this limitation as Hirose discloses continual detection), however Hirose fails to explicitly disclose that the control circuit also causes the first detector to detect the surface reflection component at least by detecting a portion of the reflected light pulse before the intensity of the reflected light pulse starts to decrease. Kusukame discloses a detector that detects the surface reflection component at least by detecting a portion of the reflected light pulse before the intensity of the reflected light pulse starts to decrease (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131]), wherein Kusukame discloses continual detection such that the surface reflection component would be detected before the intensity of the reflected light pulse starts to decrease).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose so as to incorporate that the detector that detects the surface reflection component at least by detecting a portion of the reflected light pulse before the intensity of the reflected light pulse starts to decrease as taught by Kusukame so as to more accurately determine scattering and transmission characteristics in the brain more accurately by correcting measurements of brain function based on changes in skin moisture content (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131])).
Regarding claim 12, Hirose teaches the biometric apparatus according to claim 10, wherein the first detector is an image sensor including pixels arranged in a two-dimensional matrix, and each of the pixels includes a photoelectric converter that converts received light into a signal charge, a first charge accumulator that accumulates the signal charge corresponding to the surface reflection component, and a second charge accumulator that accumulates the signal charge corresponding to the internal scattering component. Kusukame discloses an image sensor including pixels arranged in a two-dimensional matrix (the detection unit 104 includes detection elements that are two-dimensionally arranged in the vertical and horizontal directions (Kusukame, Paragraph [0036])), and each of the pixels includes a photoelectric converter that converts received light into a signal charge (an analog signal of electric current (or voltage) detected by each detection element 1005 within the detection unit 104 is transmitted to the data analyzing unit 1004 via a corresponding analog-to-digital converter 1006 and is data-processed as output from the light exit position in the corresponding detection element 1005 (Kusukame, Paragraph [0051])), a first charge accumulator that accumulates the signal charge corresponding to the surface reflection component (the data analyzing unit 1004 calculates, for example, light absorption characteristics and scatter characteristics at each part of the head, as well as blood flow distribution and oxyhemoglobin/deoxyhemoglobin ratio distribution within the human head (i.e., calculates the brain function state) (Kusukame, Paragraph [0053])), and a second charge accumulator that accumulates the signal charge corresponding to the internal scattering component (Kusukame, Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose so as to incorporate that the first detector is an image sensor including pixels arranged in a two-dimensional matrix, and each of the pixels includes a photoelectric converter that converts received light into a signal charge, a first charge accumulator that accumulates the signal charge corresponding to the surface reflection component, and a second charge accumulator that accumulates the signal charge corresponding to the internal scattering component as taught by Kusukame as this amounts to mere simple substitution of one detector for another with the similar result of determining blood flow distribution in the human head (the data analyzing unit 1004 calculates, for example, light absorption characteristics and scatter characteristics at each part of the head, as well as blood flow distribution and oxyhemoglobin/deoxyhemoglobin ratio distribution within the human head (i.e., calculates the brain function state) (Kusukame, Paragraph [0054])) (MPEP 2143(I)(B)).
Regarding claim 19, Hirose teaches the biometric method according to claim 16, wherein the biological signal includes at least one type of information selected from the group consisting of pulse, perspiration, respiration, and body temperature. Kusukame discloses a biological signal that includes information consisting of pulse (Furthermore, in the above description, in order to estimate the state of the measurement subject (such as the degree of concentration, the degree of sleepiness, the comfort level, or the discomfort level), the optical brain-function measurement apparatus according to the present disclosure may be used in combination with, for example, a heart rate meter (Kusukame, Paragraph [0152])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric method of Hirose so as to incorporate that the biological signal includes at least one type of information selected from the group consisting of pulse, perspiration, respiration, and body temperature so as to further estimate the consciousness state of the target person (Kusukame, Paragraph [0152]). 
Regarding claim 29, Hirose teaches a biometric apparatus comprising: a light source that emits a light pulse irradiating a head of a target person; a photodetector that detects at least a part of a reflected light pulse returning from the head (Near-infrared light emitted from the sensor unit 1a to the driver's head is transmitted through the driver's head skull and scattered on the brain surface (Hirose, Page 3, Paragraph 5)); a control circuit that controls the light source and the photodetector (brain activity measurement control unit 1b (Hirose, Page 3, Paragraph 5)); and a signal processing circuit (consciousness state determination unit 4 (Page 4, Paragraph 1); brain activity measurement result correction unit 22 (Hirose, Page 9, Paragraph 3)), wherein the signal processing circuit acquires the brain activity signal (A measurement result of the brain activity measurement control unit 1b of the optical probe 1 is sent to the consciousness state determination unit 4 (Hirose, Page 4, Paragraph 1)), wherein the control circuit causes the light source to emit the light pulse, causes the photodetector to detect and output an internal scattering component scattered inside a brain of the target person from the reflected light pulse as a brain activity signal (Near-infrared light emitted from the sensor unit 1a to the driver's head is transmitted through the driver's head skull and scattered on the brain surface (Hirose, Page 3, Paragraph 5)), and the signal processing circuit generates and outputs a signal indicating a state of the target person based on the biological signal and the brain activity signal (Then, the result of determination by the consciousness state determination unit 4 is sent to the output control unit 5 (Hirose, Page 6, Paragraph 4)). However, Hirose fails to explicitly disclose that the control circuit causes the photodetector to detect and output a surface reflection component reflected at a surface of a skin of the target person from the reflected light pulse as a biological signal different from the brain activity signal. Kusukame discloses photodetector that detects and outputs a surface reflection component reflected at a surface of a skin of the target person from the reflected light pulse as a biological signal different from the brain activity signal (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131]), wherein Kusukame discloses continual detection such that the surface reflection component would be detected before the intensity of the reflected light pulse starts to decrease).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose so as to incorporate that the photodetector detects and outputs a surface reflection component reflected at a surface of a skin of the target person from the reflected light pulse as a biological signal different from the brain activity signal as taught by Kusukame so as to more accurately determine scattering and transmission characteristics in the brain more accurately by correcting measurements of brain function based on changes in skin moisture content (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131])).
Regarding claim 30, Hirose in view of Kusukame teaches the biometric apparatus according to claim 29, wherein the control circuit causes the photodetector to detect the internal scattering component by detecting a portion of the reflected light pulse after an intensity of the reflected light pulse starts to decrease (The intensity of the scattered light received by the sensor unit 1a of the optical probe 1 changes according to the amount of hemoglobin on the driver's brain surface (Hirose, Page 4, Paragraph 6), wherein determining the change in intensity of the scattering component (as it increases or decreases based on increased or decreased blood flow) is considered to read on this limitation as Hirose discloses continual detection), however Hirose fails to explicitly disclose that the control circuit also causes the photodetector to detect the surface reflection component at least by detecting a portion of the reflected light pulse before the intensity of the reflected light pulse starts to decrease. Kusukame discloses a photodetector that detects the surface reflection component at least by detecting a portion of the reflected light pulse before the intensity of the reflected light pulse starts to decrease (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131]), wherein Kusukame discloses continual detection such that the surface reflection component would be detected before the intensity of the reflected light pulse starts to decrease).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose in view of Kusukame so as to incorporate that the photodetector that detects the surface reflection component at least by detecting a portion of the reflected light pulse before the intensity of the reflected light pulse starts to decrease as taught by Kusukame so as to more accurately determine scattering and transmission characteristics in the brain more accurately by correcting measurements of brain function based on changes in skin moisture content (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131])).
Regarding claim 31, Hirose in view of Kusukame teaches the biometric apparatus according to claim 29, but Hirose fails to explicitly disclose that the biological signal includes at least one type of information selected from the group consisting of pulse, perspiration, respiration, and body temperature. Kusukame teaches an apparatus for determining brain function based on detecting a biological signal consisting of infrared light diffused and reflected in the human head, wherein Kusukame further discloses a biological signal that includes information consisting of pulse (Furthermore, in the above description, in order to estimate the state of the measurement subject (such as the degree of concentration, the degree of sleepiness, the comfort level, or the discomfort level), the optical brain-function measurement apparatus according to the present disclosure may be used in combination with, for example, a heart rate meter (Kusukame, Paragraph [0152])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose in view of Kusukame so as to incorporate that the biological signal includes at least one type of information selected from the group consisting of pulse, perspiration, respiration, and body temperature so as to further estimate the consciousness state of the target person (Kusukame, Paragraph [0152]).
Claims 7, 13, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Choi (US-20170090475-A1).
Regarding claim 7, Hirose teaches the biometric apparatus according to claim 1, but Hirose fails to explicitly disclose that the signal processing circuit acquires the brain activity signal after acquiring the biological signal. Choi discloses a monitoring apparatus for determining driver drowsiness, wherein Choi further discloses measuring a biological signal before monitoring a brain activity signal (In 520, the wearable device 501 measures a biosignal of the driver after transmitting the message to the driver monitoring apparatus 503 (Choi, Paragraph [0094], Figure 5); the biosignal sensor may measure a biosignal, such as, for example, a pulse (Choi, Paragraph [0046]); In 530, the driver monitoring apparatus 503 receives the message indicating the absence of the movement of the driver from the wearable device 501, and activates monitoring devices provided in the vehicle or outside the vehicle (Choi, Paragraph [0097], Figure 5); an electroencephalogram (EEG)…may be provided in the driver monitoring apparatus 130 or may be provided as separate devices in the vehicle (Choi, Paragraph [0046])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose so as to incorporate that the signal processing circuit acquires the brain activity signal after acquiring the biological signal as taught by Choi so as to prioritize the first determination of an abnormal health condition of the target person (the wearable device 110 may determine that the driver is drowsy or that a health issue, hereinafter also referred to as an abnormal health condition, has occurred (Choi, Paragraph [0049]); In response to no movement of the driver being detected and no abnormal health condition being determined by the wearable device 110, the driver monitoring apparatus 130 may determine that the driver is in a drowsy state (Choi, Paragraph [0054])).
Regarding claim 13, Hirose teaches the biometric apparatus according to claim 4, but fails to explicitly disclose that a time from a start of irradiation with the light pulse until an acquisition of the brain activity signal is longer than a time from the start of irradiation with the light pulse until an acquisition of the biological signal. Choi discloses measuring a biological signal before monitoring a brain activity signal (In 520, the wearable device 501 measures a biosignal of the driver after transmitting the message to the driver monitoring apparatus 503 (Choi, Paragraph [0094], Figure 5); the biosignal sensor may measure a biosignal, such as, for example, a pulse (Choi, Paragraph [0046]); In 530, the driver monitoring apparatus 503 receives the message indicating the absence of the movement of the driver from the wearable device 501, and activates monitoring devices provided in the vehicle or outside the vehicle (Choi, Paragraph [0097], Figure 5); an electroencephalogram (EEG)…may be provided in the driver monitoring apparatus 130 or may be provided as separate devices in the vehicle (Choi, Paragraph [0046])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose so as to incorporate that a time from a start of irradiation with the light pulse until an acquisition of the brain activity signal is longer than a time from the start of irradiation with the light pulse until an acquisition of the biological signal as taught by Choi so as to prioritize the first determination of an abnormal health condition of the target person (the wearable device 110 may determine that the driver is drowsy or that a health issue, hereinafter also referred to as an abnormal health condition, has occurred (Choi, Paragraph [0049]); In response to no movement of the driver being detected and no abnormal health condition being determined by the wearable device 110, the driver monitoring apparatus 130 may determine that the driver is in a drowsy state (Choi, Paragraph [0054])).
Regarding claim 14, Hirose teaches the biometric apparatus according to claim 1, wherein the signal processing circuit makes a second determination related to the state of the target person based on the brain activity signal, and outputs a second signal indicating a result of the second determination, but Hirose fails to explicitly disclose that the signal processing circuit makes a first determination related to the state of the target person based on the biological signal, and outputs a first signal indicating a result of the first determination, wherein the second determination and the second signal occur after the first determination and the second signal. Choi discloses measuring a biological signal before monitoring a brain activity signal, wherein a determination based on the biological signal is made prior to a determination based on the brain activity signal (In 520, the wearable device 501 measures a biosignal of the driver after transmitting the message to the driver monitoring apparatus 503 (Choi, Paragraph [0094], Figure 5); the biosignal sensor may measure a biosignal, such as, for example, a pulse (Choi, Paragraph [0046]); In 530, the driver monitoring apparatus 503 receives the message indicating the absence of the movement of the driver from the wearable device 501, and activates monitoring devices provided in the vehicle or outside the vehicle (Choi, Paragraph [0097], Figure 5); an electroencephalogram (EEG)…may be provided in the driver monitoring apparatus 130 or may be provided as separate devices in the vehicle (Choi, Paragraph [0046])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose so as to incorporate that a first determination related to the state of the target person based on the biological signal, and outputs a first signal indicating a result of the first determination, wherein the second determination and the second signal occur after the first determination and the second signal as taught by Choi so as to prioritize the first determination of an abnormal health condition of the target person (the wearable device 110 may determine that the driver is drowsy or that a health issue, hereinafter also referred to as an abnormal health condition, has occurred (Choi, Paragraph [0049]); In response to no movement of the driver being detected and no abnormal health condition being determined by the wearable device 110, the driver monitoring apparatus 130 may determine that the driver is in a drowsy state (Choi, Paragraph [0054])).
Regarding claim 21, Hirose teaches the biometric method according to claim 16, but Hirose fails to explicitly disclose that the signal processing circuit acquires the brain activity signal after acquiring the biological signal. Choi discloses a monitoring apparatus for determining driver drowsiness, wherein Choi further discloses measuring a biological signal before monitoring a brain activity signal (In 520, the wearable device 501 measures a biosignal of the driver after transmitting the message to the driver monitoring apparatus 503 (Choi, Paragraph [0094], Figure 5); the biosignal sensor may measure a biosignal, such as, for example, a pulse (Choi, Paragraph [0046]); In 530, the driver monitoring apparatus 503 receives the message indicating the absence of the movement of the driver from the wearable device 501, and activates monitoring devices provided in the vehicle or outside the vehicle (Choi, Paragraph [0097], Figure 5); an electroencephalogram (EEG)…may be provided in the driver monitoring apparatus 130 or may be provided as separate devices in the vehicle (Choi, Paragraph [0046])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric method of Hirose so as to incorporate that the signal processing circuit acquires the brain activity signal after acquiring the biological signal as taught by Choi so as to prioritize the first determination of an abnormal health condition of the target person (the wearable device 110 may determine that the driver is drowsy or that a health issue, hereinafter also referred to as an abnormal health condition, has occurred (Choi, Paragraph [0049]); In response to no movement of the driver being detected and no abnormal health condition being determined by the wearable device 110, the driver monitoring apparatus 130 may determine that the driver is in a drowsy state (Choi, Paragraph [0054])).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791